DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 	The rejection of claim 44 under 35 U.S.C. 112(b) is withdrawn based an Applicant amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 33  and 43-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 33, 37-41, 46-47, 49-51 and 53 are rejected under 35 U.S.C. 103(a) as being unpatentable Bae (US 2005/0277445 A1) in view of Walker et al. (US 7,286,857 B1) and further view of Stroupe et al. (US 2006/0195528 A1).
Regarding claim 33, Bae teaches a vehicle equipped with a communication system comprising a controller which is configured to:
identify a mobile device via a wireless connection between the vehicle and the mobile device (Paragraphs [0004], [0008], [0017] teach the hands-free system identify each mobile that enter or within range of the hands-free base 160 of the vehicle, wherein each of the device is cell phone/Bluetooth enabled phones 130).
identify a user profile of a user of the mobile device among at least two user profiles for at least two users of at least two mobile devices based upon the identification of the mobile device (Paragraphs [0008], [0019] teach the hands free phone system 100 contain hands-free base 160 that unique identify each of the cell phone 130, wherein the identify the user profile such as driver or passenger); 
Bae is silent on
process a non-voice message received by the mobile device based on the identifying the user profile,
wherein the controller is further configured to acquire the non-voice message intended for the user from the mobile device via wireless communication link of the wireless connection, and controls an output system comprising at least one of an audio system and a visual system of the vehicle to output the non-voice message as at least one of an audio and a text, 
wherein each of the at least two user profiles comprises a notification rule for notifying an arrival of the non-voice message using the output system such that the notification of the arrival of the non-voice message using the output system is different for each of the  at least two user profiles, and 
wherein the controller is further configured to control the output system to notify the arrival of the non-voice message according to a corresponding notification rule of the identified user profile.
Walker teaches 
process a non-voice message received by the mobile device based on the identifying the user profile (Col.2, lines 1-3, Col.3, lines 6-15 fig.1 Illustrate and  teach the handset controller 14 process message that the message received by the mobile device/handset),
wherein the controller is further configured to acquire the non-voice message intended for the user from the mobile device via wireless communication link of the wireless connection (Col.2, lines 57-60, Col.3, lines 6-15 teach cellular handset 12 and controller 14 couple via wireless communication link 16, wherein the controller 14 process, execute instruction for the handset 12 ), and controls an output system comprising at least one of an audio system and a visual system of the vehicle to output the non-voice message as at least one of an audio and a text (Col.2, lines 22-27, Col.3, lines 43-50 teach the handset controller output the messages received by handset and display text messages), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae with Walker’s system such that process a non-voice message received by the mobile device based on the identifying the user profile and controls an output system comprising at least one of an audio system and a visual system of the vehicle to output the non-voice message as at least one of an audio and a text in order to provide the safety communication for the user of the mobile device while driving.
However, the combination of Bae and Walker is silent on
wherein each of the at least two user profiles comprises a notification rule for notifying an arrival of the non-voice message using the output system such that the notification of the arrival of the non-voice message using the output system is different for each of the  at least two user profiles, and 
wherein the controller is further configured to control the output system to notify the arrival of the non-voice message according to a corresponding notification rule of the identified user profile.
In an analogous art, Stroupe teaches
wherein each of the at least two user profiles comprises a notification rule for notifying an arrival of the non-voice message using the output system such that the notification of the arrival of the non-voice message using the output system is different for each of the  at least two user profiles (Paragraphs [0041-0046] teach mobile device received a message/email and determine to notify the user base on profiles (breakthrough profile) wherein the notification rules of different ring tones for identify the sender) and 
wherein the controller is further configured to control the output system to notify the arrival of the non-voice message according to a corresponding notification rule of the identified user profile (Paragraphs [0042-0044] teach determine the output of ring-tone base on identify the sender profile).
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae and Rahman with Tate’s system such that wherein each of the at least two user profiles comprises a notification rule for notifying an arrival of the non-voice message using the output system such that the notification of the arrival of the non-voice message using the output system is different for each of the  at least two user profiles in order to provide a convenient and quickly recognize the sender of the non-voice message.

 	Regarding claim 37. Bae, Walker and Stroupe teach the vehicle of claim 33, Walker teaches wherein the non-voice message includes at least, one of an email message, a short message service (SMS) or text message or a multimedia messaging service (MMS) message (Col.2, lines 1-3, Col.3, lines 10-15).

 	Regarding claim 38. Bae, Walker and Stroupe teach the vehicle of claim 33,  Bae teaches wherein the mobile device is the user's mobile device (fig.1 #130), wherein the controller detects presence of another mobile device different from the user’s mobile device (Paragraph [0017], [0024]) and 
Walker teaches wherein, for the processing the non-voice message, the controller processes the non-voice message based on the presence of the other mobile device (Col.2, lines 1-3, Col.3, lines 6-15).

 	Regarding claim 39. Bae, Walker and Stroupe teach the vehicle of claim 38, Bae teaches wherein the user's mobile device is a first user's mobile device, the user is a first user of the  first user’s mobile device, and the other mobile device is a second user's mobile device, and wherein the controller:
 	identifies the second user’s mobile device (Paragraph [0024]);
 	identifies a second user associated with the second user's mobile device; and maintains a first profile associated with the first user and a second profile associated with the second user (Paragraphs [0018-0019], [0022] teach identify the passenger and the driver).

 	Regarding claim 40. Bae, Walker and Stroupe teach the vehicle of claim 33, Bae teaches wherein, for the identifying the user profile associated with the mobile device, the controller selects the user profile associated with the mobile device from among a plurality of user profiles (Paragraphs [0019], [0022]).	

Regarding claim 41. Bae, Walker and Stroupe teach the vehicle of claim 33,  Stroupe teaches wherein the non-voice message is an email message (Paragraph [0042]).

 	Regarding claims 46 and 50.  Bae, Walker and Stroupe teach the vehicle of claim 33, Stroupe teaches wherein at least one notification rule associated with the at least two user profiles includes information for determining whether to make a notification notifying arrival the arrival of the non-voice message using the output system (Paragraphs [0041-0046])

 	Regarding claims 47 and 51. Bae, Walker and Stroupe teach the vehicle of claim 46, Stroupe teaches wherein the output system comprises an audio device and a video device, and the at least one notification rule associated with the at least two user profiles includes information for determining which output system among the audio device and the video device to use to notify the arrival of the non-voice message when the controller determines to make the notification (Paragraphs [0041]. [0043]).

 	Regarding claims 49 and 53. Bae, Walker and Stroupe teach the vehicle of claim 46, Stroupe teaches wherein at least one notification rule associated with the at least two user profiles includes information for determining which type of ring tone to use to notify the arrival of the non-voice message (Paragraphs [0041], [0045]).

Claims 34-36 are rejected under 35 U.S.C. 103(a) as being unpatentable Bae (US 2005/0277445 A1) in view of Walker et al. (US 7,286,857 B1) in view of Stroupe et al. (US 2006/0195528 A1) and further view of Schmits (US 2004/0034690 A1).
 	Regarding claim 34. Bae, Walker and Stroupe teach the vehicle of claim 33, but is silent on wherein, for the processing the non-voice message, the controller forwards the non-voice message based on the user profile.
	In an analogous art, Schmitz teaches
 	wherein, for the processing the non-voice message, the controller forwards the non-voice message based on the user profile (Paragraph [0005-006] teach the user decided text message be forward base on specified criteria).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae, Walker and Stroupe with Schmitz’s system such that the controller forwards the non-voice message based on the user profile in order to provide the safety for the driver when received the email or text message.

Regarding claim 35. Bae, Walker, Stroupe and Schmitz teach the vehicle of claim 34, Schmitz teaches wherein, for the forwarding the non-voice message, the controller forwards the non-voice message to a different user (Paragraph [0015] teach forward to different phone numbers).

 	Regarding claim 36. Bae, Walker, Stroupe and Schmitz teach the vehicle of claim 34, Bae teaches wherein the controller processes a telephone call to the mobile device based on the user profile (Paragraph [0008).

 	Claim 42 is rejected under 35 U.S.C. 103(a) as being unpatentable Bae (US 2005/0277445 A1) in view of Walker et al. (US 7,286,857 B1) in view of Stroupe et al. (US 2006/0195528 A1) and further view Chutorash et al. (US 2007/0005368 A1).
 	Regarding claim 42. Bae, Walker and Stroupe teach the vehicle of claim 33, but is silent on wherein the controller converts the non-voice message to speech, and plays the speech audibly through an audio system of the vehicle.
	In an analogous art, Chutorash teaches
 	wherein the controller converts the non-voice message to speech, and plays the speech audibly through an audio system of the vehicle (Paragraphs [0014], [0031], fig.1 Illustrate and teach the speech recognition system 10 couple to vehicle, wherein the system 10 receiving email and converted (email) text-to-speech play through speaker 18).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae, Walker and Stroupe with Chutorash’s system such that controller converts the non-voice message to speech, and plays the speech audibly through an audio system of the vehicle in order to provide the safety for the driver when received the email or text message.	

Claims 48 and 52 are rejected under 35 U.S.C. 103(a) as being unpatentable Bae (US 2005/0277445 A1) in view of Walker et al. (US 7,286,857 B1) in view of Stroupe et al. (US 2006/0195528 A1) and further view of Duff et al. (US 5,303,288).
 	Regarding claims 48 and 52. Bae, Walker and Stroupe teach the vehicle of claim 46, but is silent on wherein the at least one notification rule associated with the at least two user profiles includes information for determining whether to activate a mute function of the output system.
	In an analogous art, Duffy teaches
 	wherein the controller is further configured to refer to the user profile to determine whether to activate a mute function of the output system (Col.4, lines 30-34, 65-67 teach activate mute function).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae, Walker and Stroupe with Duffy’s system such that determine whether to activate a mute function of the output system in order to provide the safety communication while driving.
 	
Claims 43 is are rejected under 35 U.S.C. 103(a) as being unpatentable Bae (US 2005/0277445 A1) in view of Shearer et al. (US 2004/0203351 A1).
 	Regarding claim 43. Bae teaches a vehicle equipped with communication system comprising controller which is configured to:
identify a mobile device via a wireless connection between the vehicle and the mobile device, wherein the mobile device is a cell phone (Paragraphs [0004], [0008], [0017] teach the hands-free system identify each mobile that enter or within range of the hands-free base 160 of the vehicle, wherein each of the device is cell phone/Bluetooth enabled phones 130);
identify a user profile associated with the mobile device based on the identifying the mobile device (Paragraphs [0008], [0019] teach the hands free phone system 100 contain hands-free base 160 that unique identify each of the cell phone 130, wherein the identify the user profile such as driver or passenger).
Bae is silent on
redirect a first email message received at the mobile device to the controller over the wireless connection based on the determining that the mobile device is in the vehicle and based on the user profile;
convert the first email message to speech and playing the speech audibly in the vehicle;
 	receive a second email message on the cell phone; and automatically forward the second email message based on the user profile.
	In an analogous art, Shearer teaches
redirect a first email message received at the mobile device to the controller over the wireless connection based on the determining that the mobile device is in the vehicle and based on the user profile (Paragraphs [0030-0031], fig.1 Illustrate and teach email received at mobile device 200 and forward the email to the module 120);
 			
    PNG
    media_image1.png
    101
    175
    media_image1.png
    Greyscale

convert the first email message to speech and playing the speech audibly in the vehicle (Paragraph [0031] teach email play out by speaker 180);
 	receive a second email message on the cell phone; and automatically forward the second email message based on the user profile (Paragraph [0030] teach new email received and automatic forward email).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae with Shearer’s system such that redirect a first email message received at the mobile device to the controller over the wireless connection based on the determining that the mobile device is in the vehicle, convert the first email message to speech and playing the speech audibly in the vehicle and automatically forward the second email message in order to provide the safety communication for the user of the mobile device while driving. 

Claims 44 is are rejected under 35 U.S.C. 103(a) as being unpatentable Bae (US 2005/0277445 A1) in view of Day (US 2003/0224760 A1) and further view of Schmitz (US 2004/0034690 A1).
 	Regarding claim 44. Bae teaches a vehicle equipped with a communication system comprising a controller which is configured to:
 identify a mobile device via a wireless connection between the vehicle and the mobile device, wherein the mobile device is a cell phone (Paragraphs [0004], [0008], [0017] teach the hands-free system identify each mobile that enter or within range of the hands-free base 160 of the vehicle, wherein each of the device is cell phone/Bluetooth enabled phones 130);
identify a user profile associated with the mobile device based on the identifying the mobile device (Paragraphs [0008], [0019] teach the hands free phone system 100 contain hands-free base 160 that unique identify each of the cell phone 130, wherein the identify the user profile such as driver or passenger
	Bae is silent on
 	process a plurality of email message received at the mobile device based on the user profile, including filtering the plurality of the plurality of email messages based on the user profile; and based on the user profile and the filtering the plurality of email messages, convert at least one of the plurality of email messages to speech, and play the speech audibly in the vehicle, 
 	wherein, for the processing the email message, the controller is further configured to redirect an email message intended for a user to the controller over a wireless communication link of the wireless connection based on the user profile.
	In an analogous, Day teaches 
 	process a plurality of email message received at the mobile device based on the user profile, including filtering the plurality of the plurality of email messages based on the user profile (Paragraph [0006-0008], [0043-0044] teach the user of the mobile device filter the flow of email data and creating profiles that contain different filter criteria); and based on the user profile and the filtering the plurality of email messages, convert at least one of the plurality of email messages to speech, and play the speech audibly in the vehicle (Paragraph [0032] teach convert email messages form text to speech).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae with Day’s system such that filtering the plurality of the plurality of email messages based on the user profile and convert at least one of the plurality of email messages to speech in order to provide the safety communication for the user of the mobile device while driving. 
 	However, Bae and Day is silent on
 	wherein, for the processing the email message, the controller is further configured to redirect an email message intended for a user to the controller over a wireless communication link of the wireless connection based on the user profile.
	In an analogous art, Schmitz teaches
 	wherein, for the processing the email message, the controller is further configured to redirect an email message intended for a user to the controller over a wireless communication link of the wireless connection based on the user profile (Paragraphs [0005], [0015] teach forwarding email message).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae and Day with Schmitz’s system such that redirect an email message intended for a user to the controller over a wireless communication link of the wireless connection based on the user profile in order to maintain and keeping the important email message without lost.
	
Claims 45 is are rejected under 35 U.S.C. 103(a) as being unpatentable Bae (US 2005/0277445 A1)  in view of Day (US 2003/0224760 A1) in view of Schmitz (US 2004/0034690 A1) and further view of Fong et al. (US 2006/0083358 A1).
 	Regarding claim 45.  Bae, Day and Schmitz teach the vehicle of claim 44, but is silent on wherein the controller is further configured to prioritize the plurality of email messages based on the user profile, and play the speech based on the prioritizing.
 	In an analogous art, Fong teaches
 	wherein the controller is further configured to prioritize the plurality of email messages based on the user profile, and play the speech based on the prioritizing (Paragraph [0080] teach play the speech based on the prioritizing).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae, Day and Schmitz with Fong’s system such that play the email message based on the prioritizing in order to provide the most important message to the user without delay.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641